                             Case 3:18-cv-05105-RJB Document 343 Filed 04/09/19 Page 1 of 6
WAWD - Application for Leave to Appear Pro Hac Vice (Revised 12/26/121




                                                 United States District Court
                                                Western District of Washington


              DONALD VARNEY AND MARIA VARNEY,
              Husband and Wife
                                                                                      Case   Number:      3:18-cv-05105-RJB
              Plaintiff(s)




              AIR & LIQUID SYSTEMS CORPORATION, successor by                          APPLICATION FOR LEAVE TO APPEAR
              merger to Buffalo Pumps, lnc.; et al,                                   PRO HAC VICE


              Defendant(s)


          Pursuant to LCR 83,1 (d) of the United States District Court for the Western District of Washington,

              Ethan A. Horn
                                                                                       hereby applies for permission to appear
          and participate as counsel in the above entitled action on behalf of the following party or parties:


              Plaintiffs Donald Varney and Maria Varney


          The particular need for my appearance and participation is:


              Representation of my clients, Donald Varney and Maria Varney




                                       Ethan A. Horn
                                                                             understand that I am charged with knowing and
          complying with all applicable local rules;

          I havenot been disbarred or formally censured by a court of record or by a state bar association;
          and there are not disciplinary proceedings against me.




          I   declare under penalty of perjury that the foregoing is true and correct.



                     Datei 4/9/2019                                 Signature of Applicant: s/ Ethan A. Horn




                                                                         Page 1 of3
                  Case 3:18-cv-05105-RJB Document 343 Filed 04/09/19 Page 2 of 6




       Pro Hac Vice Attorney
       Applicaht's Name:               Ethan A. Horn

       Law Firm Name:                  Dean Omar Branham, LLP


       Street Address      1:         302 N. Market Street


       Address Line 2:                Suite 300


       City:   Dattas                             State: Texas                 Zip:      7s202


       Phone Number w/ Area Code                        (214)722-s990                     Bar   #   j90296   State   California


PrimaryE-mailAddress: ehorn@dobslegal.com                             Secondary E-mail Address: cweeks@dobslegal.com

                                                  STATEMENT OF LOCAL COUNSEL

      I am authorized and         will be prepared to handle this matter, including trial, in the event the
      applicant       Ethan A.   Horn                                      is unable   to be present upon any date
      assigned by the court.

       Date:              4/9/2019                   Signature of Local Counsel: s/ Brian D. Weinstein



                                                                                                                 Bar # 24497
      LocalCounsel's Name:             Brian D. Weinstein




      Law Firm Name:                  Weinstein Couture PLLC




      Street Address       1:         601 Union Street




      Address Line 2:                 Suite 2420




      City:    Seattle                            State: Washington              zip:      981 01



      Phone Number w/ Area
                                                         206-508-7070
      Code     Exam   ple 999-999-9999

                                                             Page 2 of 3
              Case 3:18-cv-05105-RJB Document 343 Filed 04/09/19 Page 3 of 6




                                   Electronic Case Filing Agreement



By   submitting this form, the undersigned understands and agrees to the following:

1.   The CM/ECF system is to be used for filing and reviewing electronic documents, docket sheets, and
notices.

2. The password issued to you by the court, combined with your login, serves as your signature under
Federal Rule of Civil Procedure 1 1. Therefore, you are responsible for protecting and securing this
password against unauthorized use.

3.   lf you have any reason to suspect that your password has been compromised in any way, you are
responsible for immediately notifying the court. Members of the court's systems staff will assess the
risk and advise you accordingly.

4    By signing this Registration Form, you consent to receive not¡ce electronically, and to waive your
right to receive notice by personal service or first class mail pursuant to Federal Rule of Civil Procedure
5(bX2XC), except with regard to service of a complaint and summons. This provision does include
electronic notice of the entry of an order or judgment.

5.  You will continue to access court information via the Western District of Washington's internet site
or through the Public Access to Court Electronic Records (PACER) system. You will continue to need a
PACER login, in addition to the court-issued password. You can register for PACER at their web site:
http://pa cer. psc.uscou rts.g ov.

6.  By this registration, the undersigned agrees to abide by the rules and regulations in the most
recent General Order, the Electronic Filing Procedures developed by the Clerk's Office, and any
changes or additions that may be made to such administrative procedures in the future.




s/ Ethan A, Horn                                                               4/9/2019
                   Signature   (use an "s/" and type your name)                     Date Signed




                                                     Page 3 of 3
                 Case 3:18-cv-05105-RJB Document 343 Filed 04/09/19 Page 4 of 6



 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT TACOMA

 8   DONALD VARNEY AND MARIA VARNEY,                          No.    3:18-cv-05105-RJB
     Husband and Wife,
 9                                                            CERTIFICATE OF SERVICE
                                     Plaintiffs,
10
            v.
11
     AIR & LIQUID SYSTEMS CORPORATION, et
12   al.,

13
                                    Defendants.
14

15           I hereby certify that on April 9, 2019, I electronically filed the foregoing with the Clerk
     of the Court using the CM/ECF system, which will send notification of such filing to all parties
16   of record.

17
             DATED this 9th day of April, 2019.
18

19                                                 WEINSTEIN COUTURE PLLC

20                                                 s/ Rachel J. Torell
                                                   Rachel J. Torell
21                                                 Legal Assistant

22

23

     CERTIFICATE OF SERVICE - 1                                            WEINSTEIN COUTURE PLLC
                                                                                  601 UNION STREET, SUITE 2420
                                                                                  SEATTLE, WASHINGTON 98101
                                                                            (206) 508-7070 - FACSIMILE (206) 237-8650
               Case 3:18-cv-05105-RJB Document 343 Filed 04/09/19 Page 5 of 6



 1   Co-Counsel for Plaintiffs                    Air & Liquid Systems Corporation
     Benjamin H. Adams, CA Bar No. 272909         Ingersoll-Rand Company
     Lisa W. Shirley, TX Bar No. 24052971         Velan Valve Corporation
 2   Admitted Pro Hac Vice                         Mark B. Tuvim, WSBA No. 31909
     302 Elm St.                                   Kevin J. Craig, WSBA No. 29932
 3   Dallas, Texas 75226                           Trevor J. Mohr, WSBA No. 51857
     Telephone: (214) 722-5990                     Gordon & Rees LLP
 4   Facsimile: (214) 722-5991                     701 5th Avenue, Suite 2100
     Email: bsmith@dobllp.com                      Seattle, Washington 98104
 5   Email: LShirley@dobllp.com                    Phone: (206) 695-5100
     Email: DSmith-Hogan@dobllp.com                Fax: (206) 689-2822
                                                   Email: mtuvim@gordonrees.com
 6                                                 Email: kcraig@gordonrees.com
                                                   Email: tmohr@gordonrees.com
 7                                                 Email: seaasbestos@gordonrees.com

 8   Parker-Hannifin Corporation                  Armstrong International, Inc.
     Weir Valves & Controls USA, Inc.             Stephanie B. Ballard, WSBA No. 49268
     Jessica M. Cox, WSBA No. 53027               William E. Fitzharris, Jr., WSBA No.
 9   Dana C. Kopij, WSBA No. 31648                7122
     Nicole R. MacKenzie, WSBA No. 45741          David E. Chawes, WSBA No. 36322
10   Ryan W. Vollans, WSBA No. 45302              Bennett J. Hansen, WSBA No. 24205
     Nicholas R. Major, WSBA No. 49579            Preg O’Donnell & Gillett, PLLC
11   Williams, Kastner & Gibbs PLLC               901 Fifth Avenue, Suite 3400
     601 Union Street, Suite 4100                 Seattle, Washington 98164
12   Seattle, WA 98101-2380                       Phone: (206) 287-1775
     Telephone: (206) 628-6600                    Fax: (206) 287-9113
     Fax: (206) 628-6611                          Email: SBallard@pregodonnell.com
13   Email: wkgasbestos@williamskastner.com       Email: wfitzharris@pregodonnell.com
                                                  Email: dchawes@pregodonnell.com
14                                                Email: bhansen@pregodonnell.com
                                                  Email: asbestos@pregodonnell.com
15
     McNally Industries, Inc.                     Blackmer Pump Company
     Sterling Fluid Systems (USA) LLC             Warren Pumps, LLC
16   Katherine Steele, WSBA No. 11927             SB Decking, Inc.
     Megan S. Cook, WSBA #45943                   Allen E. Eraut, WSBA No. 30940
17   Michael (Mac) M. Brown, WSBA No. 49722       Claude Bosworth, WSBA No. 42568
     Bullivant Houser Bailey PC                   J. Michael Mattingly, WSBA No.
18   1700 Seventh Avenue, Suite 1810              33452
     Seattle, WA 98101                            Rizzo Mattingly Bosworth PC
     Telephone: (206) 292-8930                    1300 SW Sixth Avenue, Suite 330
19   Email: Katherine.steele@bullivant.com        Portland, Oregon 97201
     Email: megan.cook@bullivant.com              Telephone: (503) 229-1819
20   Email: Mac.brown@bullivant.com               Fax: (503) 229-0630
     Email: asbestos@bullivant.com                Email: aeraut@rizzopc.com
21                                                Email: mmattingly@rizzopc.com
                                                  Email: cbosworth@rizzopc.com
22                                                Email: asbestos@rizzopc.com

     Darigold, Inc.                               IMO Industries, Inc.
23   Jeff Bone, WSBA No. 43965                    James E. Horne, WSBA No. 12166
                                                  Michael R. Ricketts, WSBA No. 9387
     CERTIFICATE OF SERVICE - 2                              WEINSTEIN COUTURE PLLC
                                                                    601 UNION STREET, SUITE 2420
                                                                    SEATTLE, WASHINGTON 98101
                                                              (206) 508-7070 - FACSIMILE (206) 237-8650
               Case 3:18-cv-05105-RJB Document 343 Filed 04/09/19 Page 6 of 6



 1   Kevin C. Baumgardner, WSBA No. 14263         Gordon Thomas Honeywell LLP
     CORR CRONIN LLP                              600 University, Suite 2100
     1001 4th Avenue, Suite 3900                  Seattle, WA 98101-4185
 2                                                Telephone: (206) 676-7500
     Seattle, WA 98154-1051                       Fax: (206) 676-7575
 3   Phone: (206) 621-1480                        Email: Jhorne@gth-law.com
     Fax: (206) 625-0900                          Email: Mricketts@gth-law.com
 4   Email: jbone@corrcronin.com                  Email: IMOservice@gth-law.com
     Email: kbaumgardner@corrcronin.com
 5
     CBS Corporation                              Clarke-Reliance Corporation
     General Electric Company                     Foster Wheeler Energy Corporation
 6   Alice C. Serko, WSBA No. 45992               Alice C. Serko, WSBA No. 45992
     Malika Johnson, WSBA No. 39608               Christopher S. Marks, WSBA No.
 7   Christopher S. Marks, WSBA No. 28634         28634
     Tanenbaum Keale LLP                          Tanenbaum Keale LLP
 8   One Convention Place                         One Convention Place
     701 Pike Street, Suite 1575                  701 Pike Street, Suite 1575
     Seattle, WA 98101                            Seattle, WA 98101
 9   Telephone: (206) 889-5150                    Telephone: (206) 889-5150
     Fax: (206) 889-5079                          Fax: (206) 889-5079
10   Email: cmarks@tktrial.com                    Email: cmarks@tktrial.com
     Email: aserko@tktrial.com                    Email: aserko@tktrial.com
11   Email: seattle.asbestos@tktrial.com          Email: seattle.asbestos@tktrial.com

12
     Crosby Valve, Inc.                           Crane Co.
     Elliott Company                              Crane Environmental, Inc.
13   The Goodyear Tire & Rubber Company           G. William Shaw, WSBA No. 8573
     Grinnell LLC                                 Ryan J. Groshong, WSBA No. 44133
14   Goulds Pumps, Inc.                           K&L Gates LLP
     ITT Corporation                              925 4th Ave, Suite 2900
15   Ronald C. Gardner, WSBA No. 9270             Seattle, WA 98104-1158
     David Mordekhov, WSBA No.32900               Phone: (206) 623-7580
16   Gardner Trabolsi & Associates PLLC           E-mail: bill.shaw@klgates.com
     2200 Sixth Avenue, Suite 600                 E-mail: ryan.groshong@klgates.com
     Seattle, WA 98121                            E-mail: SE.Asbestos@klgates.com
17   Phone: (206) 256-6309
     Fax: (206) 256-6318
18   Email: rgardner@gandtlawfirm.com

19   Flowserve US, Inc.                           Cla-Val Co.
     Randy J. Aliment, WSBA No. 11440             Anticipated Counsel
     Marc M. Carlton, WSBA No. 40069
20   Lewis Brisbois Bisgaard & Smith LLP
     1111 Third Avenue, Suite 2700
21   Seattle, WA 98101
     Telephone: (206) 436-2020
22   Fax: (206) 436-2030
     Email: randy.aliment@lewisbrisbois.com
     Email: marc.carlton@lewisbrisbois.com
23   Email: Seattle-Asbestos@lewisbrisbois.com
     CERTIFICATE OF SERVICE - 3                               WEINSTEIN COUTURE PLLC
                                                                    601 UNION STREET, SUITE 2420
                                                                    SEATTLE, WASHINGTON 98101
                                                              (206) 508-7070 - FACSIMILE (206) 237-8650
